Citation Nr: 1014645	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear condition, 
to include otitis media residuals, hearing loss, and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and son-in-law


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1948 to January 
1950, and from March 1953 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the Veteran's 
request to reopen a claim for service connection for left ear 
otitis media.

The Veteran testified at a May 2007 RO hearing and at a May 
2009 Video Conference hearing, before the undersigned 
Veterans Law Judge.  Copies of these hearing transcripts have 
been associated with the claims file.

In May 2009 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2009 the Board remanded this matter for adjudication 
of the Veteran's newly raised claim of clear and unmistakable 
error in a March 1960 rating decision, which was found to be 
inextricably intertwined with the question of whether new and 
material evidence had been received to reopen the left ear 
otitis media claim.  

In a September 2009 rating decision, the RO determined that 
the March 1960 rating decision that denied service connection 
for a left ear condition, including the residuals of otitis 
media, was not clearly and unmistakably erroneous.  The 
Veteran did not appeal this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

In December 2009, the Board reopened the Veteran's claim and 
remanded the appeal for the purpose of obtaining an opinion 
addressing whether the Veteran's left ear otitis media was 
clearly and unmistakably not aggravated as a result of his 
active service.  The Veteran underwent VA examination of the 
ears in January 2010, as a result of which the examiner 
determined that the Veteran's hearing loss was most likely 
attributable to chronic otitis media that preceded the 
Veteran's military service, and that it was less likely than 
not that his hearing loss and tinnitus were the result of in-
service noise exposure.  T

The examiner did not offer an opinion as to whether the 
Veteran's left ear otitis media was clearly and unmistakably 
not aggravated as a result of his active service.  A remand 
for an additional examination and etiological opinion is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Next, VA has not satisfied its duty to assist the Veteran in 
obtaining service treatment records that may be relevant to 
his claim.  In an April 2004 response to the Veteran's 
request for his service treatment records, the National 
Personnel Records Center (NPRC) informed him that the record 
needed to answer his inquiry was not in their files.  Had the 
record been in storage on July 12, 1973, it would have been 
located in an area that suffered the most damage in the fire 
on that date and may have been destroyed.  There were, 
however, alternate records sources that often contained 
information that could be used to reconstruct service record 
data lost in the fire; complete records, however, could not 
be reconstructed.

NPRC also reported that the file the Veteran was requesting 
was located at the VA Records Management Center (RMC).  It 
was suggested that the Veteran contact the RMC for 
assistance.

It is not clear from the evidence of record whether the 
Veteran contacted the RMC in effort to obtain his service 
records.  In an April 2006 memorandum in which the RO 
determined that the Veteran's records could not be 
reconstructed, the RO cited only requests from the Veteran 
and PIES for the Departments of the Navy and Army that had 
yielded negative results.  The RO did not list the RMC as 
having provided a negative response.  

Because the NPRC informed the Veteran that his records were 
located at the RMC and it does not appear that the RO 
contacted the RMC in attempting to reconstruct his records 
from alternate sources, the Board concludes that a remand is 
necessary, in order to attempt to obtain records from the 
RMC.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the RMC in effort to obtain 
the Veteran's service treatment 
records.  A request for all records for 
the periods of service from March 1948 
to January 1950, and from March 1953 to 
September 1954, should be made, with a 
specific request for records pertaining 
to a 1953 hospitalization in Germany 
for treatment of pneumonia.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2) (2009), must be entered 
if it is determined that the records do 
not exist or that efforts to obtain 
them would be futile.  

In the event that it is determined that 
the records are unavailable, provide 
the Veteran with appropriate notice 
under 38 C.F.R. § 3.159(c) (2009), and 
give him an opportunity to respond.

2.  Schedule the Veteran for a VA 
examination of the ears for the purpose 
of obtaining an opinion addressing 
whether the Veteran's left ear otitis 
media was clearly and unmistakably not 
aggravated as a result of his active 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report or 
addendum that the claims file was 
reviewed.  

The examiner should provide an opinion 
as to whether the Veteran's left ear 
otitis media was clearly and 
unmistakably not aggravated as a result 
of his active service.  In this regard, 
the examiner should specifically 
consider the Veteran's statements 
regarding his having been hospitalized 
for treatment of left otitis media in 
service, regardless of whether there 
are records documenting such treatment 
in the claims file, as well as his 
contentions of having first noticed 
diminished acuity of hearing and 
tinnitus during active service, and the 
continuity of such symptoms in the 
years following his separation from 
active service.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

3.  If the decision remains adverse to 
the claimant, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



